Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification - Correction
For consistency, the title has been amended throughout the application, original oath or declaration excepted, to read:
Lure Cover.

Contact Information
Any inquiries regarding communications from the examiner should be directed to Catherine R.
Oliver, whose telephone number is (571)272-2655. The examiner can normally be reached on Monday
through Friday from 9:00 a.m. to 5:30 p.m. Examiner interviews are available via telephone, in-person,
and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Barbara Fox can be reached at (571)272-4456. The FAX phone number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE R OLIVER-GARCIA/Primary Examiner, Art Unit 2914